DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 24 May 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190254435 A1 to Neu.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200022863 A1 to Davis in view of US 20190254435 A1 to Neu.
	Re Claim 1, Davis teaches:
A multi-purpose travel accessory (at least [Abstract] “pillow”), consisting of: an elongated sleeve having a first end, a second end, and an interior cavity defined within the elongated sleeve (at least Figs. 3-5 and [0029] “a casing 124”.), an opening at the second end, the elongated sleeve configured to removably receive a soft cushioning insert within the interior cavity through each opening (at least Figs. 3-5 and [0030] “the casing 124 comprises two substantially rectangular pieces of material that are matched up to one another and sewn together along three sewn sides 140A, 140B, 140C, leaving a fourth side 140D open for insertion and removal of the insert pad 128”.), the elongated sleeve having a length dimensioned to be loosely wrapped at least twice around a neck of a user (at least Fig. 3 and [0031] “When the pillow 108 is in use, the neck of the user is generally aligned along the length L.sub.C of the pillow 108”.).
Davis does not explicitly teach:
an opening at each of the first end and the second end.
However, Neu teaches: 
an opening at each of the first end and the second end (at least Figs. 7-12 and [0061] “apertures 110a, 110b”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve taught by Davis with the opening at each end taught by Neu because both are directed towards the same field of endeavor of neck pillows and doing so involves the use of a known technique (providing a second opening taught by Neu) with a known device (sleeve taught by Davis) with predictable results.  Further, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B).  A person having ordinary skill in the art would have been motivated to do so because “The central support 104 can connect to the side supports 102a, 102b at the apertures 110a, 110b, such as within the apertures 110a, 110b, or in some embodiments go partially or entirely through the apertures 110a, 110b. This connection between the central support 104 and the side supports 102a, 102b is more secure” (Neu [0061]).
Re Claim 2, the combination of Davis and Neu teaches:
The multi-purpose travel accessory of claim 1 (detailed with respect to claim 1). 
Davis further teaches:
wherein the soft cushioning insert is a removable pillow element (at least Figs. 3-5 and [0030] “insert pad 128”.).
Re Claim 3, the combination of Davis and Neu teaches:
The multi-purpose travel accessory of claim 2 (detailed with respect to claim 2). 
Davis further teaches:
wherein the pillow element has a tubular shape dimensioned to support the neck and head of the user when worn around the neck (at least Figs. 3-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Neu and further in view of US 20110017793 A1 to Mellion.
Re Claim 4, the combination of Davis and Neu teaches:
The multi-purpose travel accessory of claim 1 (detailed with respect to claim 1). 
Davis further teaches:
wherein the soft cushioning insert (at least Figs. 3-5 and [0030] “insert pad 128”.). 
Davis does not explicitly teach:
is one or more small clothing items.
However, Mellion teaches:
is one or more small clothing items (at least [0044] “Objects (e.g., rolled up garments) may be urged into the interior compartment from either end opening”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert taught by the combination of Davis and Neu with the clothing item taught by Mellion because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (inserting clothing items) with a known device (pillow with inserts) with predictable results.  A person having ordinary skill in the art would be motivated to do so because “As the objects are loaded, the tubular body 105 retains them in their rolled condition” (Mellion [0044]).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Neu and further in view of US 6457195 B1 to Holste.
Re Claim 5, the combination of Davis and Neu teaches:
The multi-purpose travel accessory of claim 1 (detailed with respect to claim 1). 
The combination of Davis and Neu does not explicitly teach:
wherein the length is sufficient to tie a knot at each end of the elongated sleeve to contain the soft cushioning insert at an intermediate position of the elonqated sleeve, when received in the interior cavity.
However, Holste teaches:
wherein the length is sufficient to tie a knot at each end of the elongated sleeve to contain the soft cushioning insert at an intermediate position of the elonqated sleeve, when received in the interior cavity (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”.  In other words, as shown in Fig. 3, each end has the same knot.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert taught by the combination of Davis and Neu with the knotting taught by Holste because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (knotting the ends) with a known device (pillow with inserts) with predictable results.  A person having ordinary skill in the art would be motivated to do so because it is “providing lateral, fore and aft support to the user's head and neck” (Holste [Col. 3 lines 50-55]).
Re Claim 6, Davis teaches:
A method of saving storage space while traveling (at least [Abstract] “pillow”), comprising: providing a multi-purpose travel accessory consisting of an elongated sleeve having a first end, a second end, and an interior cavity defined within the elongated sleeve (at least Figs. 3-5 and [0029] “a casing 124”.), an opening defined at the second end, the elongated sleeve configured to removably receive a soft cushioning insert within the interior cavity through opening (at least Figs. 3-5 and [0030] “the casing 124 comprises two substantially rectangular pieces of material that are matched up to one another and sewn together along three sewn sides 140A, 140B, 140C, leaving a fourth side 140D open for insertion and removal of the insert pad 128”.), the elongated sleeve having a length dimensioned to be loosely wrapped at least twice around a neck of a user (at least Fig. 3 and [0031] “When the pillow 108 is in use, the neck of the user is generally aligned along the length L.sub.C of the pillow 108”.); 
Davis does not explicitly teach:
an opening at each of the first end and the second end,
and wearing the multi-purpose travel accessory as one of a comfort item or a fashion item.
However, Neu teaches: 
an opening at each of the first end and the second end (at least Figs. 7-12 and [0061] “apertures 110a, 110b”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve taught by Davis with the opening at each end taught by Neu because both are directed towards the same field of endeavor of neck pillows and doing so involves the use of a known technique (providing a second opening taught by Neu) with a known device (sleeve taught by Davis) with predictable results.  Further, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B).  A person having ordinary skill in the art would have been motivated to do so because “The central support 104 can connect to the side supports 102a, 102b at the apertures 110a, 110b, such as within the apertures 110a, 110b, or in some embodiments go partially or entirely through the apertures 110a, 110b. This connection between the central support 104 and the side supports 102a, 102b is more secure” (Neu [0061]).
The combination of Davis and Neu does not explicitly teach:
and wearing the multi-purpose travel accessory as one of a comfort item or a fashion item.
However, Holste teaches:
and wearing the multi-purpose travel accessory as one of a comfort item or a fashion item (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert taught by the combination of Davis and Neu with the knotting taught by Holste because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (knotting the ends) with a known device (pillow with inserts) with predictable results.  A person having ordinary skill in the art would be motivated to do so because it is “providing lateral, fore and aft support to the user's head and neck” (Holste [Col. 3 lines 50-55]).
Re Claim 7, the combination of Davis, Neu, and Holste teaches:
The method of claim 6 (detailed with respect to claim 6). 
Davis further teaches:
further comprising: inserting the soft cushioning insert into the interior cavity (at least Figs. 3-5 and [0030] “insert pad 128”.).
Re Claim 8, the combination of Davis, Neu, and Holste teaches:
The method of claim 7 (detailed with respect to claim 7). 
Davis further teaches:
wherein the soft cushioning insert is a travel pillow element (at least Figs. 3-5 and [0030] “insert pad 128”.).
Re Claim 9, the combination of Davis, Neu, and Holste teaches:
The method of claim 8 (detailed with respect to claim 8). 
Holste further teaches:
wherein the multi-purpose travel accessory is worn as a travel pillow about the neck of the user (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Neu and Holste and further in view of Mellion.
Re Claim 10, the combination of Davis, Neu, and Holste teaches:
The method of claim 6 (detailed with respect to claim 6). 
The combination of Davis and Holste does not explicitly teach:
further comprising: packing one or more small clothing items in the elongated sleeve, wherein the one or more small clothing items are the soft cushioning insert.
However, Mellion teaches:
further comprising: packing one or more small clothing items in the elongated sleeve, wherein the one or more small clothing items are the soft cushioning insert (at least [0044] “Objects (e.g., rolled up garments) may be urged into the interior compartment from either end opening”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert taught by the combination of Davis, Neu, and Holste with the clothing item taught by Mellion because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (inserting clothing items) with a known device (pillow with inserts) with predictable results.  A person having ordinary skill in the art would be motivated to do so because “As the objects are loaded, the tubular body 105 retains them in their rolled condition” (Mellion [0044]).
Re Claim 11, the combination of Davis, Neu, Holste, and Mellion teaches:
The method of claim 10 (detailed with respect to claim 10). 
Holste further teaches:
further comprising: tying a knot at each of the first end and the second end of the elongated sleeve on each of a first side and a second side adjacent the soft cushioning insert to retain the soft cushioning insert at a desire location along the interior cavity (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”. In other words, as shown in Fig. 3, each end has the same knot.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673